ON PETITION FOR WRIT OF CERTIORARI

PER CURIAM.
We grant the petition of County Waste, Inc., for a writ of certiorari and quash the decision of the appellate division of the circuit court. In reversing the trial court’s final judgment, the appellate division improperly reweighed and reevaluated the evidence, and departed from the essential requirements of law. Horatio Enters., Inc. v. Rabin, 614 So.2d 555 (Fla. 3d DCA 1993). The record contains competent substantial evidence to support the trial court’s judgment. Horatio Enters., Inc.; see Smiddy v. State, 627 So.2d 1257 (Fla. 3d DCA 1993). We therefore quash the appellate division’s decision and remand with instructions to affirm the trial court’s final judgment.
Certiorari granted; decision quashed; ease remanded with directions.